IN THE UNITED STATES DISTRICT COURT oe AMT;
FOR THE NORTHERN DISTRICT OF OHIO US. NS Fore.
EASTERN DIVISION Cr PROT RICT gf Y

UNITED STATES OF AMERICA, INDICTMENT

Plaintiff,

)
)

v. ) faset& CR 630 %
) Title 21, Sections 841(a)(1), (b)(1)(C),
)
)
)

TERRY LEE CHRISTIAN, 843(b), and 853, United States Code

Defendant. 1 AWN Mh pe oe po
PP Rd. UE BP |

Pipe pos
hal Tae |) Y Lo i fh

1)

COUNT 1
(Distribution of Controlled Substances, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

The Grand Jury charges:

ll, On or about July 13, 2018, in the Northern District of Ohio, Eastern Division,
Defendant TERRY LEE CHRISTIAN did knowingly and intentionally distribute a mixture or
substance containing a detectable amount of fentanyl and cocaine, Schedule II controlled
substances, and heroin, a Schedule I wentealied substance, in violation of Title 21, United States
Code, Sections 841(a)(1) and (b)(1)(C).

ENHANCED PENALTY UNDER TITLE 21,
UNITED STATES CODE, SECTION 841(b)(1)(C)
(Death or Serious Bodily Injury Resulting from Use of Controlled Substance,
in violation of 21 U.S.C. § 841(b)(1)(C))

2: The allegations of Count | are hereby re-alleged and incorporated herein, On or

about July 13, 2018, in Cleveland, Ohio, S.K., a person whose identity is known to the grand

jury, did fatally ingest and overdose on a controlled substance, namely a mixture containing

fentanyl, cocaine, and heroin, which TERRY LEE CHRISTIAN had distributed to S.K.
3. Asa result of TERRY LEE CHRISTIAN’s distribution of controlled substances
as alleged in Count 1, death did result from the use of fentanyl and cocaine, Schedule II
controlled substances, and heroin, a Schedule I controlled substance.

All in violation of the enhanced penalty provisions of Title 21, United States Code,
Section 841(b)(1)(C).

COUNT 2
(Lise of a Communications Facility to Facilitate a Felony Drug Offense,
in violation of 21 U.S.C. § 843(b))

The Grand Jury further charges:

4, On or about July 13, 2018, in the Northern District of Ohio, Defendant TERRY
LEE CHRISTIAN did knowingly and intentionally use a communication facility, to wit: the
telephone, to facilitate acts constituting a felony under Title 21, United States Code, Section
841(a)(1), that is Distribution of fentanyl and cocaine, Schedule II controlled substances, and
heroin, a Schedule I controlled substance, in violation of Title 21, United States Code, Section
843(b).

FORFEITURE

The Grand Jury further charges:

5. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, the allegations of Counts | and 2 are incorporated herein by reference. As a result

of the foregoing offenses, Defendant TERRY LEE CHRISTIAN shall forfeit to the United States

 
any and all property constituting, or derived from, any proceeds he obtained, directly or
indirectly, as the result of such violations; and any and all of his property used or intended to be

used, in any manner or part, to commit or to facilitate the commission of such violations.

A TRUE BILL.

Original document -- Signatures on file with the Clerk of Courts pursuant to the E-Government

Act of 2002.

 
